 



Exhibit 10.1

             
 
  Telefax:        
 
     
 
   
 
           
 
  Our Telephone:   (780) 992-5331    
 
  Our Telefax:   (780) 992-5301    
 
                November 14, 2005    

NUCRYST Pharmaceuticals Corp.
Suite B, 50 Audubon Road
Wakefield MA 01880

     
Attention:
  Eliot M. Lurier, CPA
 
  Vice President Finance and Administration

Dear Eliot:
Re: Lease Agreement dated July 1, 2005 (the “Lease”)
Further to our recent discussions, The Westaim Corporation (“Westaim”) agrees to
amend the Lease to correct the square footage by increasing the square footage
of the MMC Building by three hundred and twenty-two (322 sq. ft.) square feet to
a total of sixty-three thousand and six (63,006 sq. ft.) square feet and the
square footage of the R&D/AIMS 1 Building by two hundred and seventy-six (276
sq. ft.) square feet to a total of eight thousand, one hundred and thirty (8,130
sq. ft.) square feet and adjust the rent accordingly all effective July 1, 2005.
In that regard, all terms and provisions of the Lease shall be deemed to be
automatically amended as may be required to give full force and effect to the
increase in square footage of the Leased Premises. Without limitation, the
Leased Premises shall be deemed to include the additional square footage set
forth herein and the requirements for payment of Basic Rent and Additional Rent
shall be deemed to include the requirement for payment of the Basic Rent and
Additional Rent for such additional square footage in the Floor Area of the
Leased Premises.
For greater certainty, the total amount of Basic Rent for the Leased Premises in
the MMC Building shall be amended to Five Hundred and Twenty-Four Thousand, Two
Hundred and Nine Dollars and Ninety-Two Cents ($524,209.92) per annum
(Forty-Three Thousand, Six Hundred and Eighty-Four Dollars and Sixteen Cents
($43,684.16) per month) and the total amount of Basic Rent for the Leased
Premises in the R&D/AIMS 1 Building shall be amended to the sum of Forty
Thousand, Six Hundred and Fifty Dollars ($40,650.00) per annum (Three Thousand,
Three Hundred and Eighty-Seven Dollars and Fifty Cents ($3,387.50.) per month).

Page 1 of 2



--------------------------------------------------------------------------------



 



All other terms of the Lease shall remain in full force and effect for the
balance of the term of the Lease.
I would appreciate you returning one copy of this letter executed to signify
your concurrence with the above.
Yours truly,
THE WESTAIM CORPORATION
/s/ Douglas H. Murray
Douglas H. Murray
Assistant Corporate Secretary and
Director, Legal Services
Enclosures
CLA~slb
cc: Gus Rettschlag
AGREED AND ACCEPTED by the undersigned dated this 23rd day of November, 2005.
NUCRYST PHARMACEUTICALS CORP.

         
Per:
  /s/ Eliot M Lurier
 
(Authorized Signatory)    
Name:
  Eliot M. Lurier, CPA    
Title:
  Vice President Finance and Administration    

Page 2 of 2